


110 HR 2373 IH: Student Bill of

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2373
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Fattah (for
			 himself, Mr. Kanjorski,
			 Mr. Moore of Kansas,
			 Mr. Conyers,
			 Ms. DeLauro,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Jefferson,
			 Mr. Grijalva,
			 Ms. Corrine Brown of Florida,
			 Mrs. Napolitano,
			 Mr. Rush, Mr. Rangel, Mr.
			 Allen, Ms. Kilpatrick,
			 Mr. Hinojosa,
			 Ms. Jackson-Lee of Texas,
			 Ms. Waters,
			 Mr. Gonzalez,
			 Mr. Cummings,
			 Mr. Thompson of Mississippi,
			 Mr. Towns,
			 Mr. Bishop of Georgia,
			 Ms. Schwartz,
			 Mr. Meeks of New York,
			 Mr. Tierney,
			 Mr. Scott of Virginia,
			 Mr. Lewis of Georgia,
			 Mrs. Jones of Ohio,
			 Ms. Norton,
			 Mr. Butterfield,
			 Mr. Wynn, Ms. Woolsey, Mr.
			 Holden, Mr. Doyle,
			 Mr. Clay, Mr. Al Green of Texas,
			 Mr. Moran of Virginia,
			 Ms. Carson,
			 Mr. Olver,
			 Mr. Murtha,
			 Mrs. Maloney of New York,
			 Mr. Honda,
			 Mr. Kucinich,
			 Mr. Jackson of Illinois,
			 Mr. Davis of Alabama,
			 Mr. Davis of Illinois,
			 Mr. Hastings of Florida,
			 Ms. Lee, Mr. Payne, Mrs.
			 Christensen, Ms. Watson,
			 Ms. Bordallo,
			 Mr. Cardoza, and
			 Mr. Watt) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To provide for adequate and equitable educational
		  opportunities for students in State public school systems, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Bill of
			 Rights.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings and purposes.
				Title I—Educational opportunity in State public school
				systems
				Subtitle A—Access to educational opportunity
				Sec. 111. Adequate and equitable State public school
				systems.
				Sec. 112. State educational adequacy and equity
				requirements.
				Sec. 113. State-established standards for access to educational
				opportunity.
				Subtitle B—State accountability
				Sec. 121. Determination of educationally adequate and
				inequitable State public school systems.
				Sec. 122. State accountability for improvement of educational
				opportunity.
				Sec. 123. Consequences of nonremediation.
				Subtitle C—Public reporting and remedy
				Sec. 131. Annual report by Secretary on adequacy and equity in
				State public school systems.
				Sec. 132. Civil action for enforcement.
				Title II—Effects of educational disparities on economic growth
				and national defense
				Sec. 201. Effects on economic growth and
				productivity.
				Sec. 202. Effects on national defense.
				Title III—General provisions
				Sec. 301. Definitions.
				Sec. 302. Notice and opportunity for hearing.
				Sec. 303. Rulemaking.
				Sec. 304. Rule of construction.
			
		3.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)A
			 high-quality, highly competitive education for all students is imperative for
			 the economic growth and productivity of the United States, for its effective
			 national defense, and for achievement of the historical aspiration to be one
			 Nation of equal citizens. It is therefore necessary and proper to overcome the
			 nationwide phenomenon of educationally inadequate or inequitable State public
			 school systems, in which high-quality public schools serve high-income
			 communities and poor-quality schools serve low-income, urban, rural, and
			 minority communities.
				(2)There exists in
			 the States an ever-widening educational opportunity gap for low-income, urban,
			 rural, and minority students characterized by the following:
					(A)Highly
			 differential educational expenditures among public school districts within
			 States.
					(B)Continuing
			 disparities within the States in students’ access to the fundamentals of
			 educational opportunity described in section 112(a).
					(C)Radically
			 differential educational achievement among public school districts within the
			 States, as measured by the following:
						(i)Achievement in
			 mathematics, reading or language arts, and science on State academic
			 achievement tests and measures, including the academic assessments described in
			 section 113(b)(1).
						(ii)Advanced
			 placement courses offered and taken.
						(iii)Scholastic
			 Aptitude Test (SAT) and ACT Assessment scores.
						(iv)Dropout rates and
			 graduation rates.
						(v)College-going and
			 college-completion rates.
						(vi)Job
			 placement and retention rates and indices of job quality.
						(3)As a consequence
			 of this educational opportunity gap, the quality of a child’s education depends
			 largely upon where the child’s family lives, and the detriments of lower
			 quality public education are imposed particularly on—
					(A)children from
			 low-income families;
					(B)children living in
			 urban and rural areas; and
					(C)minority
			 children.
					(4)Since 1785, the
			 Congress of the United States, exercising the power to admit new States under
			 article IV, section 3 of the Constitution (and previously, the Congress of the
			 Confederation of States under the Articles of Confederation), has imposed upon
			 every State, as a fundamental condition of the State’s admission, the following
			 requirements:
					(A)One, and sometimes
			 two, square-mile lots in every township were to be granted and . . .
			 reserved for the maintenance and use of public schools.
					(B)[S]chools
			 and the means of education [are to] be forever encouraged.
					(C)State
			 conventions [were to] provide, by ordinances irrevocable without the consent of
			 the United States and the people of said States . . . that provision . . . be
			 made for the establishment and maintenance of systems of public schools which
			 shall be open to all children of said States.
					(See
			 Ordinances of May 20, 1785, and July 13, 1787; Act of March 3, 1845, 28th Cong.
			 2d Sess., 5 Stat. 789, Chap. 76 (admitting Iowa and Florida); Act of February
			 22, 1889, 50th Cong., 2d Sess., Chap. 180 (admitting States created from the
			 Dakota Territories); and the Acts of Congress pertaining to the admission of
			 each of the States.)(5)Over the years
			 since the landmark ruling in Brown v. Board of Education, when a unanimous
			 United States Supreme Court held that the opportunity of an education .
			 . . , where the state has undertaken to provide it, is a right which must be
			 made available to all on equal terms, courts in 44 of the States have
			 heard challenges to the establishment, maintenance, and operation of
			 educationally inadequate or inequitable State public school systems. (347 U.S.
			 483, 493 (1954)).
				(6)In 1970, the
			 Presidential Commission on School Finance found that significant disparities in
			 the distribution of educational resources existed among public school districts
			 within States because the States relied too significantly on local district
			 financing for educational revenues, and that reforms in systems of school
			 financing would increase the Nation’s ability to serve the educational needs of
			 all children.
				(7)In 1999, the
			 National Research Council of the National Academy of Sciences published a
			 report entitled Making Money Matter, Financing America’s
			 Schools, which found that the concept of funding adequacy, which moves
			 beyond the more traditional concepts of finance equity to focus attention on
			 the sufficiency of funding for desired educational outcomes, is an important
			 step in developing a fair and productive educational system.
				(8)In 2001, the
			 Executive order establishing the President’s Commission on Educational Resource
			 Equity declared, A quality education is essential to the success of
			 every child in the 21st century and to the continued strength and prosperity of
			 our Nation. . . . [L]ong-standing gaps in access to educational resources
			 exist, including disparities based on race and ethnicity. (Executive
			 Order 13190, § 1 (January 15, 2001); 66 Fed. Reg. 5424.)
				(9)According to the
			 Secretary of Education, as stated in a letter (with enclosures) dated January
			 19, 2002, from the Secretary to States—
					(A)racial and ethnic
			 minorities continue to suffer from lack of access to educational resources,
			 including experienced and qualified teachers, adequate facilities, and
			 instructional programs and support, including technology, as well as . . . the
			 funding necessary to secure these resources; and
					(B)these inadequacies
			 are particularly acute in high-poverty schools, including urban schools,
			 where many students of color are isolated and where the effect of the resource
			 gaps may be cumulative. In other words, students who need the most may often
			 receive the least, and these students often are students of
			 color.
					(10)The
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6301 et seq.), as amended by the No Child Left
			 Behind Act of 2001 (Public Law 107–110), provides that—
					(A)States must
			 establish standards and assessments in mathematics, reading or language arts,
			 and science;
					(B)elementary schools
			 and secondary schools must ensure that all students are proficient in such
			 subjects within 12 years after the end of the 2001–2002 school year; and
					(C)elementary schools
			 and secondary schools will be held accountable for the students’
			 progress.
					(11)The standards and
			 accountability movement will succeed only if, in addition to standards and
			 accountability, all schools have access to the educational resources necessary
			 to enable students to achieve.
				(12)Raising standards
			 without ensuring adequate and equitable access to educational resources may, in
			 fact, exacerbate achievement gaps and set children up for failure.
				(13)According to the
			 World Economic Forum’s Global Competitiveness Report 2001–2002, the United
			 States ranks last among developed countries in the difference in the quality of
			 schools available to rich and poor children.
				(14)Each State
			 Government has ultimate authority in determining every important aspect and
			 priority of the public school system that provides elementary and secondary
			 education to children in the State, including whether children throughout the
			 State have high access to the fundamentals of educational opportunity described
			 in section 112(a).
				(15)Since 1965, the
			 Congress, in exercising its spending authority, has provided substantial
			 Federal financial assistance to the States for the improvement of their public
			 school systems. In their expenditure and oversight of this assistance, the
			 States have failed systematically to achieve the purpose of the Congress in
			 providing the assistance, namely the effective education of all the children of
			 the United States.
				(16)Because a
			 well-educated populace is critical to the Nation’s political and economic
			 well-being and national security, the Federal Government has a substantial
			 interest in ensuring that States provide a high-quality education by ensuring
			 that all children have access to the fundamentals of educational opportunity
			 described in section 112(a) to enable the children to succeed academically and
			 in life.
				(b)PurposesThe
			 purposes of this Act are the following:
				(1)To further the
			 goals of the No Child Left Behind Act of 2001 (Public Law 107–110) and the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6301 et seq.) by holding States accountable for
			 providing all students access to the fundamentals of educational opportunity
			 described in section 112(a).
				(2)To ensure that all
			 students in public elementary schools and secondary schools receive educational
			 opportunities that enable the students—
					(A)to acquire the
			 knowledge and skills necessary for responsible citizenship, including the
			 ability to participate fully in the political process through informed
			 electoral choice;
					(B)to meet challenging
			 State student academic achievement standards; and
					(C)to be able to
			 compete and succeed in a global economy.
					(3)To end the
			 pervasive pattern of educationally inadequate or inequitable State public
			 school systems.
				IEducational
			 opportunity in State public school systems
			AAccess to
			 educational opportunity
				111.Adequate and
			 equitable State public school systemsEach State receiving Federal financial
			 assistance for elementary or secondary education shall maintain a public school
			 system that meets the requirements of section 112 and provides all students in
			 the State with—
					(1)the educational
			 resources needed to succeed academically and in life; and
					(2)an education that
			 enables the students—
						(A)to acquire the
			 knowledge and skills necessary for responsible citizenship;
						(B)to participate
			 fully in the political process through informed electoral choice; and
						(C)to be able to
			 compete and succeed in a global economy.
						112.State
			 educational adequacy and equity requirements
					(a)Fundamentals of
			 educational opportunityA State shall provide for all public
			 schools in the State access, at levels defined by the State under section 113
			 as ideal or adequate, to each of the following fundamentals of educational
			 opportunity:
						(1)High-quality
			 classroom teachers and school administratorsHigh-quality
			 classroom instruction and school-level administrators, as measured by the
			 following:
							(A)The proportion of
			 teachers in core academic subjects who are highly qualified (as that term is
			 defined in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801)).
							(B)Leadership,
			 management, and guidance from school principals (and other school-level
			 administrators) certified under an applicable State or national program.
							(2)Rigorous
			 academic standards, curricula, and methods of
			 instructionRigorous academic standards, curricula, and methods
			 of instruction, as measured by the extent to which each public school district
			 succeeds in providing high-quality academic standards, curricula, and methods
			 of instruction to students in each public elementary school and secondary
			 school within the district.
						(3)Small class
			 sizesSmall class sizes, as measured by the following:
							(A)The average class
			 size and the range of class sizes.
							(B)The proportion of
			 classes with 17 or fewer students.
							(4)Quality
			 facilities, textbooks, and instructional materials and
			 suppliesQuality school facilities, textbooks, and instructional
			 materials and supplies, as measured by the following:
							(A)(i)The physical condition
			 of school buildings and major school building features.
								(ii)Environmental conditions in school
			 buildings.
								(iii)The quality of instructional
			 space.
								(B)The proportion of
			 students who begin the school year with school-issued textbooks.
							(C)The average age of
			 textbooks and instructional materials and supplies used in core academic
			 subjects.
							(5)Up-to-date
			 library resourcesHigh-quality, up-to-date, and state-of-the-art
			 library resources, as measured by the following:
							(A)The size and
			 qualifications of library staff, including whether the library is staffed by a
			 full-time librarian certified under an applicable State or national
			 program.
							(B)The size (relative
			 to the number of students) and quality of the library’s collection of books and
			 periodicals.
							(C)Hours of library
			 operation.
							(6)Up-to-date
			 computer technologyComputer technology, as measured by the
			 following:
							(A)The ratio of
			 computers to students.
							(B)The quality of
			 computers and software available to students at school, including the type,
			 processing speed, age, or version of such computers or software.
							(C)The availability
			 of Internet access.
							(D)The quality of
			 system maintenance and technical assistance for the computers.
							(E)The number of
			 computer laboratory courses taught by qualified computer instructors.
							(7)Pupil Services
			 PersonnelAccess to the
			 services of qualified pupil services personnel, as measured by the ratio of
			 students to respective pupil services personnel who have obtained certification
			 under a State or national program in providing direct professional services to
			 students.
						(b)Comparable
			 educational servicesA State shall provide educational services
			 in public school districts that receive funds under part A of title I of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311 et seq.) that are, taken as a whole, at least
			 comparable to educational services provided in public school districts not
			 receiving such funds.
					(c)Compliance with
			 court ordersA State shall comply with any substantive Federal or
			 State court order in any matter concerning the adequacy or equity of the
			 State’s public school system, to the extent required in the order.
					113.State-established
			 standards for Access to educational opportunity
					(a)EstablishmentIn
			 carrying out section 112(a), a State educational agency, in consultation with
			 local educational agencies, teachers, principals, pupil services personnel,
			 administrators, other staff, and parents, shall develop standards to describe
			 and measure the extent to which the State provides to the students in each
			 public school and school district in the State each of the fundamentals of
			 educational opportunity described in section 112(a) in terms of ideal,
			 adequate, and basic levels of such access.
					(b)Factors for
			 considerationIn defining the levels of access required under
			 subsection (a), the State shall consider, in addition to the factors described
			 in section 112(a)—
						(1)the access
			 available to students in schools in the highest achieving decile of public
			 elementary schools and secondary schools in the State, as determined on the
			 basis of student performance on statewide student academic assessments,
			 including—
							(A)student academic
			 assessments in reading or language arts, mathematics, and science under section
			 1111(b)(3) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(3));
							(B)national student
			 academic assessments of reading and mathematics under the National Assessment
			 of Educational Progress carried out under section 303(a) of the National
			 Assessment of Educational Progress Authorization Act (20 U.S.C. 9622(a));
			 and
							(C)State student
			 academic assessments of reading and mathematics under the National Assessment
			 of Educational Progress carried out under section 303(b)(3) of the National
			 Assessment of Educational Progress Authorization Act (20 U.S.C.
			 9622(b)(3));
							(2)the unique needs
			 of low-income, urban and rural, and minority students; and
						(3)other educationally
			 appropriate factors.
						(c)Challenging
			 standardsThe levels of access required under subsection (a)
			 shall be aligned with the challenging State academic content and achievement
			 standards, and the high-quality academic assessments, required under the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6301 et seq.).
					(d)Submission to
			 SecretaryA State educational agency shall submit to the
			 Secretary—
						(1)a
			 description of each of the levels of access required under subsection
			 (a);
						(2)a
			 description of the level of access of each public school district, elementary
			 school, and secondary school in the State to each of the fundamentals of
			 educational opportunity described in section 112(a), including identification
			 of any such schools that do not provide ideal or adequate levels of access (as
			 defined under subsection (a));
						(3)an estimate of the
			 additional cost, if any, of ensuring that the public school system meets the
			 requirements of section 112; and
						(4)the information
			 required under subparagraphs (B) and (C) of paragraph (1) and paragraph (2)(B)
			 of section 131(b).
						(e)Publication and
			 dissemination to parentsThe State annually shall publish the
			 information submitted under subsection (d) and shall disseminate the
			 information to the public and the parents of children attending (or who may
			 attend) public schools in the State, in an understandable and uniform format
			 and, to the extent practicable, in a language that the parents can understand,
			 through such means as the Internet, the media, and public agencies.
					BState
			 accountability
				121.Determination
			 of educationally adequate and inequitable State public school systems
					(a)Annual
			 determination by SecretaryBeginning not later than October 1 of
			 the first full school year after the date of enactment of this Act, the
			 Secretary shall annually determine whether each State meets each of the
			 requirements of section 112.
					(b)Publication by
			 SecretaryThe Secretary shall publish and make available to the
			 general public (including by means of the Internet) the determinations under
			 subsection (a).
					122.State
			 accountability for improvement of educational opportunity
					(a)State
			 remediation planA State determined under section 121 not to meet
			 the requirements of section 112 shall develop and submit to the Secretary, by
			 not later than 1 year after the determination, a remediation plan (which the
			 State may amend to improve the plan or to take into account significantly
			 changed circumstances), as follows:
						(1)Long-term
			 remediation for Access to fundamentals of educational
			 opportunityIf the State is determined not to meet the
			 requirements under section 112(a) (relating to access to the fundamentals of
			 educational opportunity), the plan shall provide for the following:
							(A)A description of
			 the actions the State will take to meet the requirements of section 112(a), by
			 not later than 12 years after the end of the 2003–2004 school year, to provide
			 ideal or adequate access (as defined by the State under section 113) to the
			 fundamentals of educational opportunity for each public school in the
			 State.
							(B)A timeline for
			 improvement that includes annual interim goals for increasing the number of
			 public schools and school districts in the State that have ideal or adequate
			 levels of access (as defined by the State under section 113) to each of the
			 fundamentals of educational opportunity, in order to achieve the required
			 levels of access within the time described in subparagraph (A).
							(C)Implementation of
			 a single, statewide accountability system to ensure that the State achieves the
			 interim goals described in subparagraph (B).
							(2)Two-year
			 remediation for comparable educational servicesIf the State is
			 determined not to meet the requirements of section 112(b) (relating to
			 comparable educational services), the plan shall describe the actions the State
			 will take to meet the requirements of such section by not later than 2 school
			 years after submission of the plan.
						(b)Disapproval of
			 planThe Secretary may disapprove a plan (or amendment) submitted
			 under subsection (a) that the Secretary determines does not meet the
			 requirements of such subsection.
					123.Consequences of
			 nonremediation
					(a)Failure To meet
			 annual interim access goalsNotwithstanding any other provision
			 of law and in addition to any other consequence under this section, the
			 Secretary shall withhold 2.75 percent of any funds otherwise available to a
			 State (or a State educational agency) for administration of Federal elementary
			 and secondary education programs for each annual interim goal established under
			 section 122(a)(1)(B) for a fiscal year, or a prior fiscal year, that the
			 Secretary determines the State fails to meet.
					(b)Continuing
			 failure To provide comparable educational
			 servicesNotwithstanding any other provision of law and in
			 addition to any other consequence under this section, the Secretary shall
			 withhold from a State determined by the Secretary to continue to fail to meet
			 the requirements of section 112(b) (relating to comparable educational
			 services) at the end of the second school year after a plan is required to be
			 submitted under section 122, up to 331/3 percent of funds
			 otherwise available to the State for administration of Federal elementary and
			 secondary education programs.
					(c)Noncompliance
			 with court ordersNotwithstanding any other provision of law and
			 in addition to any other consequence under this section, the Secretary shall
			 withhold from a State determined by the Secretary to fail to meet the
			 requirements of section 112(c) (relating to compliance with court orders) up to
			 331/3 percent of funds otherwise available to the State
			 for the administration of Federal elementary and secondary education
			 programs.
					(d)Disposition of
			 withheld fundsFor each State from which funds are withheld under
			 this section, the Secretary shall make a determination whether the State, by
			 not later than 1 year after a determination under subsection (a), (b), or (c),
			 has corrected the condition leading to a withholding of funds and shall
			 distribute withheld funds as follows:
						(1)If
			 the State corrects a condition leading to a withholding of funds, the Secretary
			 shall make the applicable withheld funds available to the State (or State
			 educational agency).
						(2)If the State fails
			 to correct a condition leading to a withholding of funds, the Secretary shall
			 allocate the applicable withheld funds to public schools or school districts
			 affected by the State’s failure to make adequate remediation, for the purpose
			 of enabling the school or school district to correct such condition.
						(e)Temporary
			 waiverThe Secretary may grant a request by a State for a waiver
			 of the withholding provisions of subsections (a) through (c) for a total period
			 of not more than 1 year if—
						(1)the Secretary is
			 satisfied that exceptional circumstances (such as a precipitous decrease in
			 State revenues) prevent a State from complying with the requirements of section
			 112; and
						(2)the State’s request
			 describes the manner in which the State will comply with the requirements of
			 section 112 by the end of the waiver period.
						CPublic reporting
			 and remedy
				131.Annual report by
			 Secretary on adequacy and equity in State public school systems
					(a)Annual report to
			 CongressNot later than October 1 of the first full school year
			 after the date of enactment of this Act, the Secretary shall transmit to the
			 Congress a report that provides a detailed analysis of the public school system
			 of each State.
					(b)Contents of
			 reportThe analysis under subsection (a) shall include the
			 following information with respect to each State’s public school system:
						(1)Basic public
			 school system information
							(A)The number of
			 students, elementary schools, secondary schools, and school districts in the
			 public school system.
							(B)For each such
			 school and school district, the number and percentage of—
								(i)children counted
			 under section 1124(c) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and
								(ii)students,
			 disaggregated by groups described in section 1111(b)(3)(C)(xiii) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(3)(C)(xiii)).
								(C)For each such
			 school, a statement whether the school is an urban, rural, or mixed school (as
			 defined by the Commissioner for Education Statistics).
							(D)The average
			 per-pupil expenditure (in actual dollars and adjusted for cost and need) for
			 the State and for each school and school district.
							(E)The decile ranking
			 of each school district, as measured by achievement in mathematics, reading or
			 language arts, and science on the academic assessments described in
			 subparagraphs (A) and (C) of section 113(b)(1).
							(2)Success in
			 providing fundamentals of educational opportunity
							(A)A description of
			 the ideal, adequate, and basic levels of access established by the State under
			 section 113 to each of the fundamentals of educational opportunity described
			 under section 112(a).
							(B)For each school
			 and school district, the following information:
								(i)The
			 level of access (as established under section 113) of the school or school
			 district to each of the fundamentals of educational opportunity described in
			 section 112(a).
								(ii)The
			 percentage of students proficient in mathematics, reading or language arts, and
			 science, as measured through assessments under section 1111(b)(3)(C)(v) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(3)(C)(v)).
								(iii)Whether the
			 school or school district is making adequate yearly progress under section
			 1111(b)(2) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(2)).
								(C)The number and
			 names of each school in the State that does not provide each of the
			 fundamentals of educational opportunity described in section 112(a) at an ideal
			 or adequate level (as established under section 113).
							(3)State
			 remediation actionsIf the State is determined under section 121
			 not to meet the requirements of section 112—
							(A)a detailed
			 description and evaluation of—
								(i)the
			 State’s success in carrying out any remediation plan required to be submitted
			 by the State under section 122; and
								(ii)any
			 other actions taken, or measures proposed to be taken, by the State to meet the
			 requirements of section 112; and
								(B)a copy of any
			 remediation plan required to be submitted by the State under section 122
			 (including any amendments).
							(4)Effects on
			 academic achievementAn analysis of the effects of the average
			 per-pupil expenditure, and the level of access (as provided by the State under
			 section 113) to each of the fundamentals of educational opportunity described
			 in section 112(a) provided to students in each school and school district on
			 the outcomes of the academic assessments identified in section
			 113(b)(1).
						(5)Other
			 information
							(A)The most recent
			 information submitted by the State under section 113(d).
							(B)For the year
			 covered by the report, a summary of any changes in the data required in
			 paragraphs (1) and (2) for each of the preceding 3 years (which may be based on
			 such data as are available for the first 3 reports under subsection
			 (a)).
							(C)Such other
			 information as the Secretary considers useful and appropriate to
			 include.
							(c)Scope of
			 reportThe report required under subsection (a) shall cover the
			 school year ending in the calendar year in which the report is required to be
			 submitted.
					(d)Submission of
			 data to SecretaryEach State receiving Federal financial
			 assistance for elementary and secondary education shall submit to the
			 Secretary, at such time and in such manner as the Secretary may reasonably
			 require, such data as the Secretary deems necessary to make a determination
			 under section 121 and to submit the report under this section. Such data shall
			 include the information used to measure the State’s success in providing the
			 fundamentals of educational opportunity described in section 112(a).
					(e)Failure To
			 submit dataIf a State fails to submit the data required to make
			 a determination under section 121—
						(1)the State shall be
			 deemed to have been determined under such section not to meet the applicable
			 requirements of section 112, until the State submits the data and the Secretary
			 is able to make a determination under such section based on such data;
			 and
						(2)the Secretary
			 shall—
							(A)provide, to the
			 extent practicable, the analysis required in subsection (a) for the State based
			 on the best data available to the Secretary; and
							(B)update the
			 analysis, as necessary, after submission of the data by the State.
							(f)PublicationThe
			 Secretary shall publish and make available to the general public (including by
			 means of the Internet) the report required under subsection (a).
					132.Civil action
			 for enforcementA student or
			 parent of a student aggrieved by a violation of this Act may bring a civil
			 action against an appropriate official in an appropriate United States district
			 court seeking declaratory and injunctive relief to enforce the requirements of
			 this Act, together with reasonable attorney fees and the costs of the action,
			 without regard to the citizenship of the parties or the amount in
			 controversy.
				IIEffects of
			 educational disparities on economic growth and national defense
			201.Effects on
			 economic growth and productivity
				(a)StudyThe
			 Commissioner for Education Statistics, in consultation with the Secretaries of
			 Commerce, Labor, and the Treasury, shall conduct a comprehensive study
			 concerning the effects on economic growth and productivity of eliminating
			 disparities in public school systems that do not meet the requirements of
			 section 112. Such study shall include the following:
					(1)The economic costs
			 to the Nation resulting from the maintenance by States of public school systems
			 that do not meet the requirements of section 112.
					(2)The economic gains
			 to be expected from the elimination of disparities in public school systems
			 that do not meet the requirements of section 112.
					(b)Report to
			 CongressNot later than 1 year after the date of enactment of
			 this Act, the Commissioner for Education Statistics shall submit to the
			 Congress a final report detailing the results of the study required under
			 subsection (a).
				202.Effects on
			 national defense
				(a)StudyThe
			 Commissioner for Education Statistics, in consultation with the Secretary of
			 Defense, shall conduct a comprehensive study concerning the effects on national
			 defense of eliminating disparities in public school systems that do not meet
			 the requirements of section 112. Such study shall include the following:
					(1)The detriments to
			 national defense resulting from the maintenance by States of public school
			 systems that do not meet the requirements of section 112, including the effects
			 of education deficits arising from low-quality schools on—
						(A)knowledge and
			 skills necessary for the effective functioning of the Armed Forces;
						(B)the costs to the
			 Armed Forces of training; and
						(C)efficiency
			 resulting from the use of sophisticated equipment and information
			 technology.
						(2)The
			 gains to national defense to be expected from the elimination of disparities in
			 public school systems that do not meet the requirements of section 112.
					(b)Report to
			 CongressNot later than 1 year after the date of enactment of
			 this Act, the Commissioner for Education Statistics shall submit to the
			 Congress a final report detailing the results of the study required under
			 subsection (a).
				IIIGeneral
			 provisions
			301.DefinitionsIn this Act:
				(1)The terms
			 average per-pupil expenditure, core academic
			 subjects, elementary school, highly
			 qualified, local educational agency,
			 parent, pupil services, pupil services
			 personnel, secondary school, and State educational
			 agency each have the meanings given those terms in section 9101 of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
				(2)The term
			 public school system means a State’s system of public elementary
			 and secondary education.
				(3)The term
			 Federal elementary and secondary education programs means programs
			 providing Federal financial assistance for elementary or secondary education,
			 other than programs under the following provisions of law:
					(A)The Individuals
			 with Disabilities Education Act (20 U.S.C. 1400 et seq.).
					(B)Title III of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6801 et seq.).
					(C)The Richard B.
			 Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.).
					(D)The
			 Child Nutrition Act of 1966 (42
			 U.S.C. 1771 et seq.).
					(4)The term State includes the
			 several States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the Virgin
			 Islands, and any other territory or possession of the United States.
				302.Notice and
			 opportunity for hearingThe
			 Secretary may make an adverse determination under this Act only after notice
			 and opportunity for hearing.
			303.RulemakingThe Secretary may prescribe regulations to
			 carry out this Act.
			304.Rule of
			 constructionNothing in this
			 Act may be construed to require a jurisdiction to increase property tax or
			 other tax rates or to redistribute revenues from such taxes.
			
